Exhibit 10.36
EXCLUSIVE EQUITY INTEREST PURCHASE AGREEMENT
(CHINESE CHARACTERS) [c17382c17382111.gif]
This Exclusive Equity Interest Purchase Agreement (the “Agreement”) is entered
into by and among the following parties effective as of May 9, 2011.
(CHINESE CHARACTERS) [c17382c17382112.gif]
Party A: Taian Yisheng Management & Consulting Co., Ltd., a wholly foreign-owned
enterprise duly established and valid existing under the laws of the People’s
Republic of China (“PRC”). Registered Address: Ruixing industry park, Dongping
County, Shandong Province, China.
(CHINESE CHARACTERS) [c17382c17382113.gif] (CHINESE CHARACTERS)
[c17382c17382115.gif] (CHINESE CHARACTERS) [c17382c17382114.gif] (CHINESE
CHARACTERS) [c17382c17382116.gif]

Party B:   Mr. Wang Xuchun

Mr. Huang Lingfa

Mr. Qiao Binglong

Mr. Wang Guo

(CHINESE CHARACTERS) [c17382c17382117.gif]   (CHINESE CHARACTERS)
[c17382c17382118.gif]

Party C:   Shandong Xiangrui Pharmacy Co., Ltd
Address: Pengji Town, Dongping County, Shandong Province
Legal Representative: Mr. Huang Lingfa

(CHINESE CHARACTERS) [c17382c17382119.gif]   (CHINESE CHARACTERS)
[c17382c17382120.gif]

WHEREAS, Party B holds a 100% equity interest in Party C (the “Equity
Interest”);
(CHINESE CHARACTERS) [c17382c17382121.gif]
WHEREAS, Party C and Party A have entered into an Exclusive Technical Consulting
and Service Agreement and other agreements.
(CHINESE CHARACTERS) [c17382c17382122.gif]

 

 



--------------------------------------------------------------------------------



 



NOW THEREFORE, intending to be bound hereby and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto agree as follows:
(CHINESE CHARACTERS) [c17382c17382123.gif]
ARTICLE I
(CHINESE CHARACTERS) [c17382c17382124.gif]

TRANSFER OF EQUITY INTEREST
(CHINESE CHARACTERS) [c17382c17382125.gif]

1.1   Grant of Purchase Right   1.1   (CHINESE CHARACTERS) [c17382c17382126.gif]

Party B hereby irrevocably grants Party A the exclusive right to purchase or
designate one or more persons (the “Specified Person”) to purchase all or any
portion of the Equity Interest from Party B, subject to compliance with legal
restrictions under applicable PRC laws (the “Purchase Right”). Party B shall not
sell or transfer all or any portion of the Equity Interest to any party other
than Party A and/or the Specified Person. Party C hereby acknowledges that Party
B may grant the Purchase Right to Party A, and the other shareholders of Party C
have already agreed to waive any rights to acquire the Equity Interest of Party
C from Party B and such shareholders have executed the Announcement Letter to
waive their pre-emptive rights (attached as Appendices). As used in this
Agreement, the term “person” refers to an individual, corporation, joint
enterprise, partnership, enterprise, trust or non-corporation organization.
(CHINESE CHARACTERS) [c17382c17382127.gif]

1.2   Steps for Exercise of the Purchase Right   1.2   (CHINESE CHARACTERS)
[c17382c17382128.gif]

Compliance with PRC laws and regulations are conditions precedent to exercise of
the Purchase Right by Party A. To the extent Party A wishes to exercise the
Purchase Right, it shall issue a written notice (the “Purchase Notice”) to Party
B, and the Purchase Notice shall state: (a) that Party A intends to exercise the
Purchase Right; (b) the percentage of the Equity Interest to be purchased
therewith; and (c) the effective date or transfer date.
(CHINESE CHARACTERS) [c17382c17382130.gif]

 

2



--------------------------------------------------------------------------------



 



1.3   Consideration for the Equity Interest

1.3   (CHINESE CHARACTERS) [c17382c17382131.gif]

The transfer fee (“Transfer Fee”) payable by Party A shall be not be
significantly lower than the value of the net assets of Party C, as determined
by the assets evaluation institution retained by Party A.
(CHINESE CHARACTERS) [c17382c17382132.gif]

1.4   Transfer of the Equity Interest   1.4   (CHINESE CHARACTERS)
[c17382c17382133.gif]

Each time Party A exercises the Purchase Right:
(CHINESE CHARACTERS) [c17382c17382134.gif]

  1.4.1   Party B shall ensure that Party C timely convenes a shareholders’
meeting at which the shareholders of Party C shall pass resolutions providing
that Party B may transfer the Equity Interest to Party A or the Specified
Person.

  1.4.1   (CHINESE CHARACTERS) [c17382c17382135.gif]

  1.4.2   Each of Party B and Party C shall enter into an equity transfer
contract relating to the Equity Interest pursuant to this Agreement and the
Purchase Notice (an “Equity Transfer Contract”).

  1.4.2   (CHINESE CHARACTERS) [c17382c17382136.gif]

  1.4.3   The Parties shall execute all other necessary agreements or documents,
obtain all necessary government approvals and consents, and take all necessary
actions to legally transfer the ownership of the Equity Interest to Party A or
the Specified Person and ensure that Party A or the Specified Person will be the
registered owner of the Equity Interest. The Equity Interest shall be free from
any Security Interest (as defined below). For the purpose of this Agreement, the
term “Security Interest” shall include any guarantee, mortgage, third party
right or interest, purchase right, preemption right, offset right, ownership
withholding right or other security arrangement, but shall exclude any security
interest granted pursuant to this Agreement or the Equity Interest Pledge
Agreement entered into by and between Party A and Party B effective as of May 9,
2011 (“Equity Interest Pledge Agreement”). Pursuant to the Equity Interest
Pledge Agreement, Party B shall pledge all the equity possessed by Party B in
Party C to Party A as guaranty of the fees payable pursuant to the Exclusive
Technical and Consulting Service Agreement entered into by and between Party C
and Party A effective as of May 9, 2011 (the “Exclusive Technical and Consulting
Service Agreement”).

  1.4.3   (CHINESE CHARACTERS) [c17382c17382137.gif]

 

3



--------------------------------------------------------------------------------



 



1.5   Payment for the Equity Interest   1.5   (CHINESE CHARACTERS)
[c17382c17382138.gif]

  1.5.1   Party A shall pay the Transfer Fee to Party B in accordance with the
terms of Article 1.3.     1.5.1   (CHINESE CHARACTERS) [c17382c17382139.gif]

ARTICLE II
(CHINESE CHARACTERS) [c17382c17382140.gif]
COVENANTS RELATING TO THE EQUITY INTEREST
(CHINESE CHARACTERS) [c17382c17382141.gif]

2.1   Covenants of Party C   2.1   (CHINESE CHARACTERS) [c17382c17382142.gif]

  2.1.1   Without the written consent of Party A, Party C will not supplement,
amend or modify any provisions in relation to its registered capital or equity
structure of the constitutional documents of Party C and will not otherwise
increase or reduce its registered capital or change its equity structure in any
way.

  2.1.1   (CHINESE CHARACTERS) [c17382c17382143.gif]

  2.1.2   Party C shall remain in good standing, and prudently and efficiently
operate its business and corporate affairs in accordance with commercial
standards and practice.     2.1.2   (CHINESE CHARACTERS) [c17382c17382144.gif]

  2.1.3   Without the prior written consent of Party A, Party C shall not sell,
transfer, mortgage or dispose of its assets, business or beneficial rights whose
value excess the amount of RMB5,000,000, or allow the creation of any Security
Interest or other encumbrance upon its assets whose value excess the amount of
RMB5,000,000,.

  2.1.3   (CHINESE CHARACTERS) [c17382c17382145.gif]

  2.1.4   Without the prior written consent of Party A, Party C shall not incur
or guarantee any debt involving an amount in excess of RMB 5,000,000, or permit
the existence of any debt involving an amount in excess of RMB 5,000,000, other
than (i) debt that is incurred during the course of normal business operations
(excluding business loans) and (ii) debt that has been previously disclosed to
Party A and to which Party A has provided prior written consent.

  2.1.4   (CHINESE CHARACTERS) [c17382c17382146.gif]

  2.1.5   Party C shall operate in the normal course of business to maintain the
value of its assets and shall not take any action which shall materially
adversely influence its business operations or the value of its assets.

  2.1.5   (CHINESE CHARACTERS) [c17382c17382147.gif]

 

4



--------------------------------------------------------------------------------



 



  2.1.6   Without the prior written consent of Party A, Party C shall not enter
into any material agreement outside the normal course of business. For the
purposes of this Agreement, an agreement involving an amount in excess of
RMB5,000,000 shall be deemed a material agreement.

  2.1.6   (CHINESE CHARACTERS) [c17382c17382148.gif]

  2.1.7   Without the prior written consent of Party A, Party C shall not
provide any loans or credit whose amount exceeds RMB 5,000,000 to any third
party.     2.1.7   (CHINESE CHARACTERS) [c17382c17382149.gif]

  2.1.8   At the request of Party A, Party C shall provide Party A with any and
all materials relating to the business operation and financial status of Party
C.     2.1.8   (CHINESE CHARACTERS) [c17382c17382150.gif]

  2.1.9   Party C shall purchase business insurance from an insurance company
acceptable to Party A and shall maintain such insurance. The amount and kind of
such insurance shall be similar to insurance carried by other companies which
operate similar businesses and possess similar assets in the same geographic
area.

  2.1.9   (CHINESE CHARACTERS) [c17382c17382151.gif]

  2.1.10   Without the prior written consent of Party A, Party C shall not merge
with, make an investment whose amount exceeds RMB 5,000,000 in, combine with or
purchase the equity or substantially all the assets, the consideration of which
exceeds RMB 5,000,000 of any other entity.

  2.1.10   (CHINESE CHARACTERS) [c17382c17382152.gif]

  2.1.11   Party C shall inform Party A of any actual or threatened litigation,
arbitration, or administrative procedures involving an amount probably in excess
of RMB 5,000,000 relating to the assets, business and beneficial rights of Party
C.

  2.1.11   (CHINESE CHARACTERS) [c17382c17382153.gif]

  2.1.12   In order to maintain Party C’s ownership of all its assets, Party C
shall execute all necessary or proper documents, take all necessary or proper
actions, substitute all necessary or proper claims, and make all necessary or
proper answer to all compensation claims.

  2.1.12   (CHINESE CHARACTERS) [c17382c17382154.gif]

  2.1.13   Without the prior written consent of Party A, Party C shall not grant
any dividend to its shareholders. However, once requested by Party A, Party C
shall immediately distribute all distributable profits to its shareholders.

  2.1.13   (CHINESE CHARACTERS) [c17382c17382155.gif]

 

5



--------------------------------------------------------------------------------



 



2.2   Covenants of Party B   2.2   (CHINESE CHARACTERS) [c17382c17382156.gif]

  2.2.1   Without the prior written consent of Party A, Party B shall not sell,
transfer, mortgage or dispose of any right or interest relating to the Equity
Interest, or allow any creation of any other Security Interest or encumbrance on
the Equity Interest (excluding the security interest under this Agreement and
the Equity Interest Pledge Agreement).

  2.2.1   (CHINESE CHARACTERS) [c17382c17382157.gif]

  2.2.2   Party B shall use its best efforts to prevent the other shareholders
of Party C, if any, from adopting resolutions relating to the sale, transfer,
mortgage, disposal of any rights or interests relating to the Equity Interest,
or allowing any creation of any other Security Interest or encumbrance on the
Equity Interest without the prior written consent of Party A (excluding the
security interest under this Agreement and the Equity Interest Pledge
Agreement).

  2.2.2   (CHINESE CHARACTERS) [c17382c17382158.gif]

  2.2.3   Party B shall use its reasonable best efforts to prevent the other
shareholders of Party C, if any, from approving resolutions relating to Party
C’s merger with, combination with, purchase of, or investment in any other
entity without the prior written consent of Party A.

  2.2.3   (CHINESE CHARACTERS) [c17382c17382159.gif]

  2.2.4   Party B shall inform Party A immediately of any actual or threatened
litigation, arbitration, or administrative procedure relating to the Equity
Interest.     2.2.4   (CHINESE CHARACTERS) [c17382c17382160.gif]

  2.2.5   Party B shall use its reasonable best efforts to ensure that the other
shareholders of Party C, if any, approve the transfer of the Equity Interest as
set out in this Agreement.     2.2.5   (CHINESE CHARACTERS)
[c17382c17382161.gif]

  2.2.6   In order to keep the ownership of the Equity Interest, Party B shall
execute all necessary or proper documents, take all necessary or proper actions,
substitute all necessary or proper claims, and make all necessary or proper
responses to all compensation claims.

  2.2.6   (CHINESE CHARACTERS) [c17382c17382162.gif]

  2.2.7   Upon the request of Party A from time to time, Party B shall
immediately transfer the Equity Interest to Party A or the Specified Person
pursuant to the terms of this Agreement.     2.2.7   (CHINESE CHARACTERS)
[c17382c17382163.gif]

 

6



--------------------------------------------------------------------------------



 



  2.2.8   Party B shall strictly comply with this Agreement and any other
agreements which may be entered into by and among Party B, Party C, and Party A
collectively or separately, and shall perform its obligations under this
Agreement, and shall not take any actions which shall affect the validity and
enforceability of this Agreement.

  2.2.8   (CHINESE CHARACTERS) [c17382c17382164.gif]

ARTICLE III
(CHINESE CHARACTERS) [c17382c17382165.gif]
REPRESENTATIONS AND WARRANTIES
(CHINESE CHARACTERS) [c17382c17382166.gif]

3.1   Party B and Party C, jointly and severally, make the following
representations to Party A on the date of this Agreement and the date of each
Equity Transfer Contract:   3.1   (CHINESE CHARACTERS) [c17382c17382167.gif]

  3.1.1   Each such party has the power to enter into and deliver this Agreement
and the Equity Transfer Contract to be executed by it for each transfer of the
Equity Interest, and each such Party has the power and capacity to perform its
obligations under this Agreement and the Equity Transfer Contract. Upon the
execution of this Agreement and the Equity Transfer Contract, such documents
shall constitute valid and legally binding documents and may be enforceable in
accordance therewith.

  3.1.1   (CHINESE CHARACTERS) [c17382c17382168.gif]

  3.1.2   Neither the execution and delivery of this Agreement or any Equity
Transfer Contract, nor performance of the obligations under this Agreement or
any Equity Transfer Contract will: (i) violate any applicable PRC law;
(ii) conflict with such Party’s Articles of Association or other organizational
documents; (iii) breach any contract or document which such Party is a party to
or which is binding upon such Party; (iv) violate any acquired permit, approval
or any valid qualification; or (v) result in the termination or revocation or
additional conditions to the acquired permit approval or qualification.

  3.1.2   (CHINESE CHARACTERS) [c17382c17382169.gif]

  3.1.3   Party C maintains full and transferable ownership of all of its
assets. Except for the pledge incurred by this Agreement and the pledge of the
Equity Interest incurred by the Equity Interests Pledge Agreement, there is no
other pledge and/or mortgage on the Equity Interest.

  3.1.3   (CHINESE CHARACTERS) [c17382c17382170.gif]

  3.1.4   Party C has no outstanding debt except for (i) debts, which were
incurred during the ordinary course of business; and (ii) debt that has been
previously disclosed to Party A and to which Party A has provided written
consent.

  3.1.4   (CHINESE CHARACTERS) [c17382c17382171.gif]

 

7



--------------------------------------------------------------------------------



 



  3.1.5   Party C is in compliance with all applicable laws and regulations.
There is no actual, pending or potential litigation, arbitration, or
administrative procedures relating to the Equity Interest, the assets of Party C
or other matters relating to Party C.

  3.1.5   (CHINESE CHARACTERS) [c17382c17382173.gif]

ARTICLE IV
(CHINESE CHARACTERS) [c17382c17382174.gif]
EFFECTIVE DATE
(CHINESE CHARACTERS) [c17382c17382175.gif]

4.1   This Agreement shall be executed and come into effect as of the date first
set forth above. This Agreement shall expire on the date that is twenty-five
(25) years following the date hereof, and this Agreement may be extended prior
to termination upon written agreement executed by each Party.

4.1   (CHINESE CHARACTERS) [c17382c17382176.gif]

ARTICLE V
(CHINESE CHARACTERS) [c17382c17382177.gif]
GOVERNING LAW AND DISPUTE SETTLEMENT
(CHINESE CHARACTERS) [c17382c17382178.gif]

5.1   Governing Law   5.1   (CHINESE CHARACTERS) [c17382c17382179.gif]

This Agreement shall be governed by and interpreted according to the laws of the
PRC.
(CHINESE CHARACTERS) [c17382c17382180.gif]

5.2   Dispute Settlement   5.2   (CHINESE CHARACTERS) [c17382c17382181.gif]

The Parties shall negotiate in good faith to settle any dispute relating to the
interpretation or implementation of this Agreement. To the extent such dispute
cannot be settled within thirty (30) days from the date a Party first issues
written notice requesting settlement of a dispute through negotiation, either
Party may submit the dispute to the Shanghai Sub-commission of China
International Economic and Trade Arbitration Committee for arbitration according
to the requisite arbitration rules. The arbitration shall be held in Shanghai.
The arbitration proceedings shall be conducted in Chinese. The arbitration award
is final and binding on each party.
(CHINESE CHARACTERS) [c17382c17382172.gif]

 

8



--------------------------------------------------------------------------------



 



ARTICLE VI
(CHINESE CHARACTERS) [c17382c17382182.gif]

TAX AND EXPENSES
(CHINESE CHARACTERS) [c17382c17382183.gif]

6.1   Each Party shall bear any and all burden of its own taxes, costs and
expenses under PRC law relating to the preparation and execution of this
Agreement and each Equity Transfer Contract.

6.1   (CHINESE CHARACTERS) [c17382c17382190.gif]

ARTICLE VII
(CHINESE CHARACTERS) [c17382c17382184.gif]
NOTICE
(CHINESE CHARACTERS) [c17382c17382185.gif]

7.1   Any notice or other communication under this Agreement shall be in Chinese
and be sent to the recipient at its address first above written or such other
address as may be designated from time to time by hand delivery, mail or
facsimile. Any notice required or given hereunder shall be deemed to have been
served: (a) on the same date if sent by hand delivery; (b) on the tenth day if
sent by prepaid air-mail, or on the fourth day if sent by the professional hand
delivery which is acknowledged worldwide; and (c) the receipt date displayed on
the transmission confirmation notice if sent by facsimile.

7.1   (CHINESE CHARACTERS) [c17382c17382186.gif]

ARTICLE VIII
(CHINESE CHARACTERS) [c17382c17382187.gif]
CONFIDENTIALITY
(CHINESE CHARACTERS) [c17382c17382188.gif]

8.1   The Parties acknowledge and confirm that any oral or written information
relating to this Agreement communicated among the Parties shall be deemed to be
confidential information (“Confidential Information”). The Parties shall keep
such Confidential Information confidential and shall not disclose it to any
third party without written consent from of the other Parties except that the
following information shall be excluded from the definition of Confidential
Information: (a) information that is publicly available or will become publicly
available so long as it is not disclosed by the Party receiving such
Confidential Information; (b) information that is disclosed in accordance with
applicable laws or regulations; or (c) a Party may disclose Confidential
Information to its attorney or financial advisor so long as such attorney or
financial advisor needs to access such information and agrees to keep such
information confidential. The disclosure by an employee or agent of a Party
shall be deemed to be disclosure by the Party itself, and the Party shall
undertake liability therefor. The Parties agree that the provisions of this
Article shall survive notwithstanding the termination of this Agreement.

8.1   (CHINESE CHARACTERS) [c17382c17382189.gif]

(CHINESE CHARACTERS) [c17382c17382191.gif]

 

9



--------------------------------------------------------------------------------



 



ARTICLE IX
(CHINESE CHARACTERS) [c17382c17382192.gif]

FURTHER ASSURANCE
(CHINESE CHARACTERS) [c17382c17382193.gif]

9.1   The Parties agree that they will execute any and all necessary documents
required for the purpose of performing this Agreement and will execute any
documents and take any actions which are beneficial for purposes of this
Agreement.

9.1   (CHINESE CHARACTERS) [c17382c17382194.gif]

ARTICLE X
(CHINESE CHARACTERS) [c17382c17382195.gif]

MISCELLANEOUS
(CHINESE CHARACTERS) [c17382c17382196.gif]

10.1   Amendment and supplementation   10.1   (CHINESE CHARACTERS)
[c17382c17382197.gif]

Any revision to, amendment of or supplement to this Agreement must be in writing
and be executed by each Party hereto.
(CHINESE CHARACTERS) [c17382c17382198.gif]

10.2   Compliance with laws and regulations   10.2   (CHINESE CHARACTERS)
[c17382c17382199.gif]

The Parties shall comply with all applicable laws and regulations which have
been formally issued.
(CHINESE CHARACTERS) [c17382c17382200.gif]

10.3   Entire agreement   10.3   (CHINESE CHARACTERS) [c17382c17382201.gif]

Unless it is otherwise revised, amended or supplemented, this Agreement and its
appendices constitute the entire agreement among the Parties as to the subject
matter of this Agreement, and supersede any prior oral or written negotiations,
statements or agreements among the parties relating thereto.
(CHINESE CHARACTERS) [c17382c17382202.gif]

 

10



--------------------------------------------------------------------------------



 



10.4   Headings   10.4   (CHINESE CHARACTERS) [c17382c17382203.gif]

Headings in this Agreement are only used for reading convenience, and shall not
be used to interpret, explain or otherwise influence the meaning of the
provisions of this Agreement.
(CHINESE CHARACTERS) [c17382c17382204.gif]

10.5   Severability   10.5   (CHINESE CHARACTERS) [c17382c17382205.gif]

If any of the terms of this Agreement is declared invalid, illegal or
unenforceable in accordance with any applicable laws or regulations, the
validity and enforceability of the other terms hereof shall nevertheless remain
unaffected. The Parties hereto agree to negotiate to restructure such invalid,
illegal or unenforceable terms so as to maintain the same or similar economic
impact.

10.5   (CHINESE CHARACTERS) [c17382c17382206.gif]   10.6   Successor   10.6  
(CHINESE CHARACTERS) [c17382c17382207.gif]

This Agreement shall bind the permitted transferee or successor of each Party
and shall be interpreted for its benefit.
(CHINESE CHARACTERS) [c17382c17382208.gif]

10.7   Survival   10.7   (CHINESE CHARACTERS) [c17382c17382209.gif]

  10.8.1   Any duties occurred in relation to the Agreement prior to termination
or expiration shall continue to be effective after expiration or termination of
the Agreement.     10.8.1   (CHINESE CHARACTERS) [c17382c17382210.gif]

  10.8.2   The provisions of Articles 5, 7, 8 and 10.8 shall survive the
termination of this Agreement.     10.8.2   (CHINESE CHARACTERS)
[c17382c17382211.gif]

10.8   Waiver   10.8   (CHINESE CHARACTERS) [c17382c17382212.gif]

Each Party may waive the terms and conditions under this Agreement in writing.
Such waiver must be duly signed by such Party. Any waiver relating to the breach
of the other Party in certain circumstance shall not be deemed as a waiver for a
similar breach in other circumstances
(CHINESE CHARACTERS) [c17382c17382213.gif]
[Remainder of Page Left Intentionally Blank — Signature Page Follows
(CHINESE CHARACTERS) [c17382c17382214.gif]

 

11



--------------------------------------------------------------------------------



 



[Equity Interest Purchase Agreement —— Signature Page]
(CHINESE CHARACTERS) [c17382c17382215.gif]
IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.
(CHINESE CHARACTERS) [c17382c17382216.gif]

                          Party A:   Taian Yisheng Management & Consulting Co.,
Ltd.             (CHINESE CHARACTERS) [c17382c17382217.gif]    
 
                   
 
      By:                              
 
          Name:        
 
          Its:  
 
   
 
             
 
   
 
                        Party B:   Mr. Wang Xuchun             (CHINESE
CHARACTERS) [c17382c17382218.gif]    
 
                   
 
      By:                              
 
          Name:        
 
             
 
   
 
                            Mr. Huang Lingfa             (CHINESE CHARACTERS)
[c17382c17382219.gif]    
 
                   
 
      By:                              
 
          Name:        
 
             
 
   
 
                            Mr. Qiao Binglong             (CHINESE CHARACTERS)
[c17382c17382220.gif]    
 
                   
 
      By:                              
 
          Name:        
 
             
 
   
 
                            Mr. Wang Guo             (CHINESE CHARACTERS)
[c17382c17382221.gif]    
 
                   
 
      By:                              
 
          Name:        
 
             
 
   
 
                        Party C:   Shandong Xiangrui Pharmacy Co., Ltd          
  (CHINESE CHARACTERS) [c17382c17382222.gif]    
 
                   
 
      By:                                           Legal Representative        
        (CHINESE CHARACTERS) [c17382c17382223.gif]    

 

12



--------------------------------------------------------------------------------



 



Appendix 1
(CHINESE CHARACTERS) [c17382c17382224.gif]
Announcement Letter
(CHINESE CHARACTERS) [c17382c17382225.gif]
Shandong Xiangrui Pharmacy Co., Ltd (the “Company”) is a limited liability
company established and validly existing under the laws of the PRC. We, as
shareholders of the Company, hold collectively a 100% equity interest in the
Company. We hereby irrevocably waive any pre-emptive right we may have upon 100%
equity interest in the Company and will not encumber the transfer of the equity
interest you proposed in any way.
(CHINESE CHARACTERS) [c17382c17382226.gif]
This Announcement Letter is effective as of May 9, 2011.
(CHINESE CHARACTERS) [c17382c17382227.gif]

 

13